Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After a further search and thorough examination of the present application and in light of the prior art made of record and the applicant’s arguments, claims 1-15 are found to be in condition for allowance.

Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
The claims are allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly disclose “gathering encoding data by encoding video during a first time period and for each time interval of a plurality of time intervals of the first time period, storing a respective output bitrate that was output during the time interval and a respective quantisation parameter used for encoding during the time interval, for each time interval, normalising the output bitrate by calculating a corresponding normalised bitrate that is estimated based on a predetermined nominal quantisation parameter and as a function of the respective output bitrate and the respective quantisation parameter, calculating an average normalised bitrate over the first time period by averaging the normalised bitrates of the plurality of time intervals, calculating a new quantisation parameter based on a comparison of the average normalised bitrate and the allowable average bitrate” as recited in the claims.
Tourapis (20150245050) which is concerned with dynamically determining an area, in terms of sample values, within a current scene, sequence, frame, or region in input video, and focusing the bit depth of the codec (e.g., 10 bits) into that range  and is performed in the encoder by cropping the input video dynamic range into that area, and then appropriately mapping (e.g., quantizing) the values in the cropped range (referred to as a focus dynamic range, or focus range) from the bit depth of the input video to the bit depth of the codec according to a transfer function ( FIGS. 4 and 5).
However no other relevant prior art has been found to anticipate or obviate the claimed matter as specifically recited in the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487